FAKE, Chief Judge.
This is a motion for summary judgment under Federal Rules of Civil Procedure, rule 56, 28 U.S.C.A.
Tjie record here discloses issues of fact controverted by the answer.
The affidavits cannot be read as to their truth when directed to the well-pleaded allegations in either the complaint or the answer. See Hart & Co. v. Recordgraph, 3 Cir., 169 F.2d 580; Reynolds Metals v. Metals Disintegrating Co., D. C., 8 F.R.D. 349, affirmed 3 Cir., 176 F.2d 90.
As to the alleged admissions the Court is without sufficient proof to function on the subject of restitution. See my opinion in U. S. v. Sabatino, D. C., 10 F.R.D. 274.
The motion for summary judgment is in all things denied.